Citation Nr: 0407308	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  97-20 562A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Tampa General Hospital, 
Tampa, Florida, from January 16, 1996 to January 20, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The appellant served on active duty from December 1942 to 
March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 decision of the Chief, 
Information Management Service (IMS), of the Bay Pines, 
Florida, Department of Veterans Affairs (VA) Medical Center 
(VAMC).  The VA Regional Office (RO) in St. Petersburg has 
jurisdiction over the veteran's claims file.

In February 1997, the veteran testified at an RO hearing; a 
copy of the hearing transcript is associated with the record.

In May 1999, the Board remanded the case for additional 
development.  The case now is before the Board for further 
appellate consideration.

A motion to advance this appeal on the docket, due the 
veteran's age, was received in March 2004.  This motion was 
granted by the undersigned Veterans Law Judge later in March 
2004.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(c) (2003).  


FINDINGS OF FACT

1.  On January 16, 1996, the veteran was hospitalized for 
four days at the Tampa General Hospital as a transfer from 
Columbia South Bay Hospital, Sun City Center, Florida, for 
cardiac catheterization/coronary/angioplasty with a final 
diagnosis of status post anterior wall myocardial infarction 
(MI).

2.  There was no VA authorization for the private medical 
care and services provided from January 16 to January 20, 
1996.

3.  The veteran was rated 30 percent disabled at the time of 
private hospitalization for hypertensive heart disease for 
which the unauthorized medical services were provided. 

4.  The evidence shows that the private hospital treatment 
received by the veteran from January 16 to January 20, 1996 
was nonemergent and that a VA medical facility was feasibly 
available.


CONCLUSION OF LAW

The criteria for reimbursement of, or payment for, private 
hospitalization provided at the Tampa General Hospital from 
January 16 to January 20, 1996, have not been met.  38 
U.S.C.A. §§ 1728, 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
17.120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002), became effective.  This 
liberalizing legislation essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
However, it does not appear that these changes are applicable 
to claims such as the one decided here.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  Furthermore, because the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002).  

The Board also notes that, on November 30, 1999, the 
President signed the Veterans Millennium Health Care and 
Benefits Act of 1999, Pub. L. No. 106-117, 113 Stat. 1556 
(1999), which also provides general authority for the 
reimbursement of non-VA emergency treatment.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008, as amended by 
68 Fed. Reg. 3401-04 (Jan. 24, 2003) (effective March 25, 
2003).  This law was enacted on November 30, 1999, and took 
effect 180 days after the date of enactment, i.e., May 29, 
2000.  The interim final rule implementing the new statute 
provided that its effective date was May 29, 2000, and that 
VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (July 12, 2001).  Since the veteran's 
private medical expenses, for which he seeks reimbursement, 
were provided in January 1996, the provisions of the Veterans 
Millennium Health Care and Benefits Act are not applicable.  
38 U.S.C.A. 
§ 5110(g) (West 2002).

In compliance with the May 1999 Board remand, an October 2000 
VA medical opinion addressed the following two questions: (1) 
whether the services that were rendered at the Tampa General 
Hospital from January 16 to January 20, 1996 were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to the appellant's life or health; and, (2) whether 
VA facilities or other Federal facilities were feasibly 
available at that time and an attempt to use them beforehand 
or obtain prior VA authorization for the service required 
would have been reasonable, sound, wise, or practicable.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's May 1999 remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

In July 1996, the appellant filed a claim requesting 
payment/reimbursement of unauthorized medical expenses 
incurred at the Tampa General Hospital in January 1996.  

In a September 1996 decision, the VAMC disapproved his 
request, noting that the non-VA medical expenses were for 
nonemergent care and that a VA medical facility was feasibly 
available.

In a memorandum dated November 8, 1996, the Chief, Medical 
Administration Service of the Bay Pines VAMC, stated that, on 
January 16, 1996, the VAMC's coronary angioplasty/cardiac 
catheterization equipment was in working order; that VA 
performed three coronary angioplasties that day; that there 
were four vacant telemetry beds; and that the VAMC could have 
accepted the veteran on that day for admission for a cardiac 
catheterization and/or coronary angioplasty.

At a February 1997 RO hearing, the veteran testified that he 
began having chest pain fairly early in the evening of 
January 15, 1996; that he delayed going to the emergency room 
thinking it was something he ate; that he arrived at the 
Columbia South Bay Hospital fairly late in the evening; that 
his cardiologist, W. J. B., M.D., felt that the veteran 
needed an emergency angioplasty or cardiac catheterization 
and suggested that he be helicoptered to Tampa General 
Hospital and made arrangements that he would be taken to the 
operating room immediately upon arrival; and that, when the 
helicopter arrived just about daybreak, he was immediately 
wheeled into the operating room.  He stated that of the 
original more than $25,000 in medical expenses, everything 
else had been covered by either Medicare or his own insurance 
except for $200, for which he was requesting reimbursement.  
The veteran indicated that for his last emergency visit at 
the South Bay Hospital in January 1997, he took the 
precaution of calling the VA and telling them that he was 
being hospitalized there and received a letter from VA, 
indicating that VA would authorize payment for a non-VA 
facility.  He stated that the night he was admitted in 
January 1996, as far as the veteran knew, his physician did 
not contact the VA or even consider transferring him to the 
VA hospital; that the decision to transfer the veteran to 
Tampa General Hospital was made solely by his cardiologist 
and treating physician; and that for the last fifty odd years 
he was not normally treated by VA, using his private 
insurance or Medicare.  He and his representative argued that 
on the day of his admission to Tampa General Hospital, on 
January 16, 1996, he required prompt, emergency medical 
attention for complaints of chest pain; that the non-VA 
treatment was for a service-connected disability; and that VA 
medial facilities were not feasibly available and an attempt 
to use them would not have been reasonable, sound or 
necessarily wise from a medical standpoint.  His 
representative pointed to a December 1996 letter from the 
veteran's cardiologist, indicating that the hospitalization 
and surgery, as well as the transfer via helicopter to Tampa 
General Hospital was for the performance of an emergency 
cardiac catheterization.  

In a December 1996 statement, the veteran's private 
cardiologist indicated that the veteran was initially 
hospitalized on January [16], 1996 at South Bay Hospital with 
acute myocardial ischemia/infarction; that because of 
continued evidence of myocardial ischemia/infarction with 
continued chest discomfort, emergency cardiac catheterization 
and angioplasty was deemed absolutely necessary; and that he 
was therefore flown to Tampa General Hospital for these 
procedures.

The Chief Medical Officer (CMO) of the Bay Pines VAMC, 
reviewed the medical records including from the veteran's 
arrival at the emergency room (ER) by private automobile at 
Columbia South Bay Hospital and his later transfer to Tampa 
General Hospital by air ambulance on January 16, 1996, 
through his discharge on January 20, 1996.   The CMO noted 
that the veteran's cardiologist, who saw him in the ER on 
January 16, 1996, indicated that there was some degree of 
stability and that the cardiac catheterization, and any 
procedure, which might follow, would not be of an urgent 
nature.  The CMO opined that, regardless of this statement, 
notification to the VAMC and request for a transfer to the 
VAMC would not have posed a critical delay which could have 
been hazardous to the appellant's life or health; and that 
such notification would not have taken much more time than 
the time used to notify the Tampa General Hospital and 
certainly would have taken much less time than the few hours 
the veteran spent at the South Bay Hospital ER.  As indicated 
by the November 1996 memorandum, the VAMC was not only 
capable of doing the procedures, which the veteran had at the 
Tampa General Hospital, but actually did perform three 
similar procedures that same day; that telemetry beds also 
were available at the VAMC; and that the VAMC could have 
accepted the veteran for admission for a cardiac 
catheterization or a coronary angioplasty that day.  He 
concluded that an attempt to use the VAMC facility 
beforehand, or to obtain prior VA authorization for the 
required services, would have been reasonable, sound, wise 
and practicable in this case.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
. . . ; and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2003) 
(formerly 38 C.F.R. § 17.80, redesignated at 61 Fed. Reg. 
21,966 (May 13, 1996)).  All three of these statutory 
requirements must be met before reimbursement may be 
authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  
No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2003).  

Documents in the claims folder reflect that, at the time of 
hospitalization in January 1996, he was rated 30 percent 
disabled for hypertensive heart disease.  Thus, the private 
treatment at issue here did involve the veteran's service-
connected disability.  See 38 C.F.R. § 17.120(a)(1).
 
But, the criteria for reimbursement or payment of the 
expenses at issue -- that the care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health -- have not 
been met.  The Court has defined an emergency as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994) (quoting WEBSTER'S NEW WORLD DICTIONARY 444 
(3d ed. 1988)).  

In this case, the appellant does not allege that VA in any 
way authorized his private medical treatment from January 16 
to January 20, 1996 or otherwise diverted his care to the 
private Tampa General Hospital.  The evidence reflects that 
the veteran had chest pains in the early evening and delayed 
reporting to the ER at South Bay Hospital with a chief 
complaint of chest pain until early the next morning.  He was 
given nitroglycerin in the ER and became slightly hypotensive 
and continued to have pain.  An electrocardiogram (EKG) 
showed left anterior fascicular block, left ventricular 
hypertrophy and poor R wave progression.  The impression was 
probable MI and a cardiac catheterization was recommended.  
The veteran was transferred by air ambulance to the Tampa 
General Hospital for cardiac catheterization.  In a South Bay 
Hospital ER report dated January 16, 1996, the veteran's 
cardiologist stated that he would consider cardiac 
catheterization that week or sooner if the patient became 
unstable.  That report reflects that the veteran was alert, 
oriented and in no distress.  On January 16, 1996, his 
treating physician and cardiologist at the South Bay Hospital 
consulted with Tampa General Hospital, where the cardiologist 
had privileges, and together they decided to transfer the 
veteran to the latter hospital without contacting, or seeking 
prior approval, from VA.  

Even assuming that there was an actual medical emergency on 
January 16, 1996, as asserted by the veteran and his 
representative, the evidence of record fails to show that a 
VA facility, the Bay Pines VAMC, was feasibly unavailable to 
treat the veteran.  Based on the preponderance of the 
evidence, the Board finds that there was no evidence of a 
medical emergency as the veteran could have sought treatment 
earlier and appeared to have stabilized prior to his transfer 
to the Tampa General Hospital.  Moreover, the veteran could 
have been treated at the VAMC.  

As the evidence does not show that the private hospital 
treatment was for a medical emergency or that a VA facility 
was feasibly unavailable, the Board must find that the 
appellant has not met the legal criteria necessary for 
payment or reimbursement of unauthorized medical expenses.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  As this threshold 
requirement is not met, the claim lacks legal merit and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  For these reasons, the Board finds 
that the requirements for reimbursement of unauthorized 
medical expenses for private hospitalization from March 17 to 
March 25, 1990 are not met.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.


ORDER

The claim for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at the Tampa 
General Hospital from January 16 to January 20, 1996, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



